DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,287,216. Although the claims at issue are not identical, they are not patentably distinct from each other because The claims are simply broadened without any new limitations, and are fully anticipated by claims 1-9 of  US 11,287,216.  Furthermore,  it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban (US 7,194,836) in view of Shockey (US 3,365,829).  
Regarding claims 1-4, 6-10, Urban discloses a pistol 21 comprising: a frame 20/35 (applicant should note that the gun attachment can be reasonably and broadly construed as part of the frame as it it directly attached to the subframe 35) having a grip; a barrel operably connected to the frame and movable with respect to the frame and having a forward muzzle end (Fig. 2-4); an elongated slide 33 connected to the frame and operable to reciprocate on the frame between a forward battery position and a rear position; the elongated slide having opposed forward and rear ends; a rear sight connected proximate the rear end of the elongated slide (not labeled but shown in Fig. 2-3); the frame including a front support element 20 element rigidly connected to the frame at a forward frame end, the entire support element being forward of the forward end of the elongated slide when the elongated slide is in the forward battery position (Fig. 2-4); the front support element being spaced apart from the barrel and free of contact with the barrel (Clearly seen in Fig. 4); the support element defining a aperture, and a forward portion of the barrel extending through the aperture (Fig. 4); 
Urban does not disclose wherein the front support element is a front sight support element and the support element including a front sight operably registered with the rear sight when the elongated slide is in the forward battery position.
Shockey teaches that it is known in the art to provide a support element 14 with a front sight, said support element rigidly connected to the frame at a forward frame end, the entire front sight support element being forward of the forward end of the elongated slide when the elongated slide is in the forward battery position  wherein the front sight does not move when the elongated slide reciprocates (Fig. 1, 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Urban such that the front support element included a front sight, in view of Shockey, to obtain the desired result of improving the accuracy of the firearm by not having the front sight on the slide of the firearm.  
Alternatively, It would have been obvious to one having ordinary skill in the art at the time the invention was made to put the front sight post on the front support element, in view of Shockey, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 5, The combination of Urban and Shockey, as seen directly above, furhter teaches wherein the front sight support element and front sight are connected by way of a dovetail joint (Shockey Fig. 2 and 3; “A gunsight 33 is mounted in a dovetail groove 34 formed on the upper portion of body member 14”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641